Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 5 August 2021.  Claims 1-21 have been amended.  Claims 1-21 are pending and have been considered below.  
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 9-10, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and further in view of Privault et al. (US 2013/0194308 A1).

Claim 1.  Baker discloses a computing system comprising: a processor configured to 
receive a first dataset and a second dataset, searching one or more sets of data (P. 0027), a user is interested only in patents (in Patents 901b) by persons who are first authors on the Medline documents (in Medline 901c) that match their selection parameters (P. 0057), 
identify a plurality of values from the first dataset … and a plurality of values from the second dataset …, respectively, generate a structure with nodes , and 
generate a plurality of rotational three-dimensional (3D) objects each comprising a first component having a dynamic size representing a respective value of the first value from the first dataset and a second component having a dynamic size representing a value of the second value from the second dataset, displaying a 3D representation of the sets of data with nodes each representing a data source (P. 0035, Fig. 3A) that the user can rotate, pan, zoom or flip (P. 0041), the size of a particular node is related to the number of data item hits in the underlying source (P. 0042) The data in the graph represents the number of items from each source that meet the search criteria; and 
an output configured to display a two-dimensional (2D) view of the plurality of rotational 3D objects, rotating the 3D representation to view the search results from different angles, Fig. 3D clearly shows 
via a two-dimensional table chart within a user interface, displaying a results summary including the nodes that are linked to it for a source node with the associated search terms in a search results table listing (P. 0046, Fig. 5B) a display of filter parameters (P. 0047, Fig. 5D) a user may select a node in the 3D graph and a filter sub-application is displayed to allow a user to input filter parameters and update the search results for the nodes linked to the selected node (P. 0054) The limitation only required that the 2D view is displayed via a two-dimensional table chart, and Baker clearly associates the results displayed in search results listing 503 with the 3D representation, 
where, for each rotational 3D object, the first and second components are displayed adjacent to each other, at least some nodes in the 3D representations of Fig. 3A-3D and 4 are adjacent to each other,
wherein the processor is further configured to rotate each rotational 3D object, displaying said hits and search results in a three-dimensional graphical representation using a plurality of nodes and interconnecting links; wherein the display size of each of said plurality of nodes is proportional to the number of hits within said at least one data source (P. . 

Baker does not disclose identify a plurality of values from the first dataset that represent changes to a first value within the first dataset over time and a plurality of values from the second dataset which represent changes in value to a second value within the second dataset over time, respectively; a value of the second value from the second dataset that corresponds to a same period of time as the respective value of the first value from the first dataset represented by the first component, as disclosed in the claims.  However, in the same field of invention, Kagan discloses the time-based data points, can be categorized and rolled up to generate the nodes in a selected hierarchical data organization rubric (P. 0043) subtrees of a hierarchical data set may display data at different times (P. 0045, 0046) values that change over time may be represented by animating the visualization to vary the heights based on the time period being represented (P. 0061) the visualization  of data (represented by subtrees according to different time periods) using a spiral tessellation topology can be shown as a static snapshot, i.e., having the values or .  Therefore, considering the teachings of Baker and Kagan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine identify a plurality of values from the first dataset that represent changes to a first value within the first dataset over time and a plurality of values from the second dataset which represent changes in value to a second value within the second dataset over time, respectively; a value of the second value from the second dataset that corresponds to a same period of time as the respective value of the first value from the first dataset represented by the first component with the teachings of Baker.  One would have been motivated to combine identify a plurality of values from the first dataset that represent changes to a first value within the first dataset over time and a plurality of values from the second dataset which represent changes in value to a second value within the second dataset over time, respectively; a value of the second value from the second dataset that corresponds to a same period of time as the respective value of the first value from the first dataset represented by the first component with the teachings of Baker in order to intuitively and effectively demonstrate to a user the effect of a change in data when data is sequentially processed (Kagan: P. 0066) and allow a user to gain more detailed information about a data set, see how data evolves over time, see how relationships between data elements evolve over time (Kagan: P. 0111).

Baker does not disclose the first and second components are displayed … such that corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions, as disclosed in the claims.  However, Kagan discloses the sizes of tree elements change with respect to time (P. 0007) subtrees of a hierarchical data set may display data at different times (P. 0045, 0046) the sizes of elements in the 3D representation represent the value of the element for a corresponding time period (P. 0063) any visualization of data using a spiral tessellation topology can be shown as a static snapshot, i.e., having the values or magnitudes associated with a single time period (P. 0093) the visualization  of data (represented by subtrees according to different time periods) using a spiral tessellation topology can be shown as a static snapshot, i.e., having the values or magnitudes associated with a single time period (P. 0093) and may vary over time (P. 0112) the sizes of the elements represent the values at particular times (P. 0113) the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115).  Therefore, considering the teachings of Baker and Kagan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the first and second components are displayed … such that corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions with the teachings of Baker and Kagan.  One would have been motivated to combine the first and second components are displayed … corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions with the teachings of Baker and Kagan in order to allow a user to more easily keep track of the values of element in a graph as the elements change over time (Kagan: P. 0007).

Baker does not disclose wherein the processor is further configured to rotate each rotational 3D object about a respective stationary axis of rotation that is positioned in between the first and second components thereby creating different 2D views of the first and second components, as disclosed in the claims.  However, Kagan discloses a user may rotate a 3-D object to view the data representation from multiple angles and vantage points (P. 0059) or spin or flip the 3-D object (P. 0094, 0118, 0125) wherein the data representation may be in the form of an irregularly shaped 3-D graph comprising two sub-nodes (sub-columns) (P. 0105, Fig. 7) arranged around a central axis (P. 0114, 0126, Figs. 11, 14, 15).  Baker and Kagan do not disclose thereby creating different 2D views of the first and second components, as disclosed in the claims.  However, In the same field of invention, Privault discloses a widget has a first side that is associated with a first function and a second side associated with a second function (P. 0034) and can be an irregular shape (P. 0038) and the widget is flipped between two sides by a touch gesture about a constant vertical axis and is rotatable about the axis from the first side to an intermediate edge view and then to the .  Paragraph 0025 of Applicant’s specification discloses, “Referring to FIG. 2A, a side view 210A of the rotational 30 object 200 is shown whereas in FIGS. 2B and 2C the rotational 30 object 200 is turned/rotated creating different rotational views 210B and 210C.”  In Figures 2A-2C, while the object is described as being 3 dimensional, the object in the figures appears to be 2 dimensional.  Although Baker does not disclose that the two-dimensional view shows the contrast in size between the first and second components, Both Kagan and Privault do disclose these limitations separately, and Privault discloses rotating an asymmetrical two-dimensional/three-dimensional object about a rotational axis and creating different 2D views of the first and second components.  Therefore, considering the teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the processor is further configured to rotate each rotational 3D object about a respective stationary axis of rotation that is positioned in between the first and second components thereby creating different 2D views of the first and second components with the teachings of Baker and Kagan.  One would have been motivated to combine wherein the processor is further configured to rotate each rotational 3D object about a respective stationary axis of rotation that is positioned in between the first and second components thereby creating different 2D views of the first and second components with the teachings of Baker and 

Baker does not disclose wherein the processor displays a first view in which, for each rotational 3D object, the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and, for each rotational 3D object, rotates the adjacently displayed components together around opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension, in addition to one of the two dimensions, as disclosed in the claims.  However, Kagan discloses a user may rotate a 3-D object to view the data representation from multiple angles and vantage points (P. 0059) or spin or flip the 3-D object (P. 0094, 0118, 0125) the 3-D object of data nodes may be displayed in perspective view, and, in addition, the 3-D object may be shown in isometric view or orthogonal view to allow more direct visual comparison of elements distant from each other within the topology (P. 0097, Fig. 5) wherein the 3-D object may be rotated about the X axis such that some of the nodes that were visible in Fig. 5 are obscured in Fig. 6 (Figs. 5, 6) wherein the data representation may be in the form of an  and Privault discloses a widget has a first side that is associated with a first function and a second side associated with a second function (P. 0034) and can be an irregular shape (P. 0038) and the widget is flipped between two sides by a touch gesture about a constant vertical axis and is rotatable about the axis from the first side to an intermediate edge view and then to the second side (P. 0039) the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget (P. 0041).  While the 3-D objects in Figs. 5, 6 and 7 of Kagan are different graphs and illustrate different features, the figures clearly demonstrate a rotation of a 3-D object, which can be comprised of 2 opposing nodes of different sizes, about an axis and, consequently, some of the nodes are obscured; Privault explicitly discloses rotating a 3-D object, that may be an irregular shape, with a first side and a second side such that when rotated to show a first side, the second side is obscured by the first side; the combination of Privault with Kagan would provide an embodiment where the two node 3-D object in Fig. 7 of Kagan would be rotated about an axis, as in Privault, such that in one orientation, the smaller side of Fig. 7 of Kagan is visible in front of the larger side, and, then rotated such that the larger side obscures the smaller side.  Therefore, considering the teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the combine wherein the processor displays a first view in which, for each rotational 3D object, the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and, for each rotational 3D object, rotates the adjacently displayed components together around opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension, in addition to one of the two dimensions with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein the processor displays a first view in which, for each rotational 3D object, the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and, for each rotational 3D object, rotates the adjacently displayed components together around opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension, in addition to one of the two dimensions with the teachings of Baker, Kagan and Privault to simplify the display of data from databases pertaining to a wide variety of applications by displaying individual and grouped positions to quickly view the macro and micro diversification(s) of positions within a portfolio requiring a means to display data from a pertinent database in a hierarchal fashion.

the plurality of sides of the widget meet at the rotational axis (Fig. 2).  Therefore, considering the teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein, for each rotational 3D object, an interior face of the first component is in contact with an interior face of the second component at a position of the stationary axis of rotation of the rotational 3D object with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein, for each rotational 3D object, an interior face of the first component is in contact with an interior face of the second component at a position of the stationary axis of rotation of the rotational 3D object with the teachings of Baker, Kagan and Privault because, while Baker does not explicitly discloses rotating about an axis, rotating objects typically involves rotating about an axis and adding rotating about an axis to Baker would allow the rotation of the 3D object to be more intuitive and predictable by following the common and well-known method of rotating an object

Claim 6.  Baker, Kagan and Privault disclose the computing system of claim 1, and Baker further discloses, in response to a value from the first dataset being less than a corresponding value from the second dataset, the processor generates a respective first component such that it is smaller in size than a respective second component, a data node that has more or the most hits is bigger in size then other nodes (P. 0043) Conversely, nodes with fewer hits will be smaller. 

Claim(s) 9, 10, 14 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 1, 2, 6 and is/are rejected with the same rationale.

Claim(s) 17, 18 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 1, 2 and is/are rejected with the same rationale.

Claim(s) 3, 5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Dohta (US 2008/0303812 A1).

Claim 3.  Baker, Kagan and Privault disclose the computing system of claim 2, but do not disclose wherein, for each rotational 3D object, the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other, as disclosed in the claims.  However, Kagan discloses the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115) and the nodes represent the relationships between the data elements (P. 0177) the shapes of .  In the same field of invention, Dohta discloses a three dimensional object (P. 0046) that is in the shape of a calabash (two different sized spheres joined together) (P. 0123) and may be rotated so that the orientation of the object may vary with respect to the line-of-sight of a virtual camera (P. 0177) Fig. 8 shows a two dimensional view of the three dimensional object.  Therefore, considering the teachings of Baker, Kagan, Privault and Dohta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein, for each rotational 3D object, the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein, for each rotational 3D object, the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other with the teachings of Baker, Kagan and Privault because, while Baker does not explicitly discloses rotating about an axis, rotating objects typically involves rotating about an axis and adding rotating about an axis to Baker would allow the rotation of the 3D object to be more intuitive and predictable by following the common and well-known method of rotating an 

Claim 5.  Baker, Kagan and Privault disclose the computing system of claim 1, but do not disclose wherein, for each rotational 3D object, the first component and the second component each comprise opposing shaped hemispheres with different sizes, as disclosed in the claims.  However, Kagan discloses the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115) and the nodes represent the relationships between the data elements (P. 0177) the shapes of the data elements can be approximately hemispherical shapes (Figs. 11, 14).  In the same field of invention, Dohta discloses a three dimensional object (P. 0046) that is in the shape of a calabash (two different sized spheres joined together) (P. 0123) and may be rotated so that the orientation of the object may vary with respect to the line-of-sight of a virtual camera (P. 0177) Fig. 8 shows a two dimensional view of the three dimensional object.  Therefore, considering the teachings of Baker, Kagan, Privault and Dohta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein, for each rotational 3D object, the first component and the second component each comprise opposing shaped hemispheres with different sizes with the teachings of Baker, Kagan and Privault.  One would have been combine wherein, for each rotational 3D object, the first component and the second component each comprise opposing shaped hemispheres with different sizes with the teachings of Baker, Kagan and Privault because, while Baker does not explicitly discloses rotating about an axis, rotating objects typically involves rotating about an axis and adding rotating about an axis to Baker would allow the rotation of the 3D object to be more intuitive and predictable by following the common and well-known method of rotating an object and the advantages of providing the nodes in Baker as mirrored images facing each other are also accomplished via the linked nodes in Baker, therefore, the selection of mirrored shapes facing each other is seen as merely a design choice.

Claim(s) 11, 13 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 3, 5 and is/are rejected with the same rationale.

Claim(s) 19 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 3 and is/are rejected with the same rationale.

Claim(s) 4, 12, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Buchheit (US 8,259,132 B2).

with respect to a rotational 3D object, and, in response, rotate the respective rotational 3D object thereby creating a 2D view in which a center of an outline of a respective second component is obscured by an outline of a respective first component, as disclosed in the claims.  However, Privault discloses the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget (P. 0041).  In the same field of invention, Buchheit discloses displaying 3D objects in a user interface (C. 3, L. 43-44), where the 3D digital object is not an approximately equivalent to the physical analog object (C. 5, L. 26-32) the 3D digital object is a solid object where the posterior sides are obscured by the anterior sides; if the digital object 360 is rotated such that the anterior face is orthogonal to the user’s line of view, then the digital object will appear as a 2D object (Fig. 3), rotating a 3D object about an axis wherein each sequential increment of the N sides per the rotating results in a sequential increment through the order of the M sets of content being displayed in the data display item (Claim 1) Furthermore, when each of the first and second sides of Privault are rotated so as to be displayed, each side obscures the other.  Therefore, considering the teachings of Baker, Kagan, Privault and Buchheit, it would have been combine wherein the processor is further configured to receive a toggle input via the user interface with respect to a rotational 3D object, and, in response, rotate the respective rotational 3D object thereby creating a 2D view in which a center of an outline of a respective second component is obscured by an outline of a respective first component with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein the processor is further configured to receive a toggle input via the user interface with respect to a rotational 3D object, and, in response, rotate the respective rotational 3D object thereby creating a 2D view in which a center of an outline of a respective second component is obscured by an outline of a respective first component with the teachings of Baker, Kagan and Privault to provide a more ordered display of the data by giving the user more control over the rotation of the 3D object in that a continuous rotation action may not allow a user to easily view the actual data the user is wanting to view.

Claim(s) 12 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 4 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 4 and is/are rejected with the same rationale.

, for each rotational 3D object, the processor is further configured to rotate the first and second components around opposing sides of the respective stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions, as disclosed in the claims.  However, Privault discloses the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget (P. 0041).  In the same field of invention, Buchheit discloses displaying 3D objects in a user interface (C. 3, L. 43-44), where the 3D digital object is not an approximately equivalent to the physical analog object (C. 5, L. 26-32) the 3D digital object is a solid object where the posterior sides are obscured by the anterior sides; if the digital object 360 is rotated such that the anterior face is orthogonal to the user’s line of view, then the digital object will appear as a 2D object (Fig. 3), rotating a 3D object about an axis wherein each sequential increment of the N sides per the rotating results in a sequential increment through the order of the M sets of content being displayed in the data display item (Claim 1) Furthermore, when each of the first and second sides of Privault are rotated so as to be displayed, each side obscures the other.  Therefore, considering the teachings of Baker, Kagan, Privault and Buchheit, it would have been obvious to one having ordinary skill in the art combine wherein, for each rotational 3D object, the processor is further configured to rotate the first and second components around opposing sides of the respective stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein, for each rotational 3D object, the processor is further configured to rotate the first and second components around opposing sides of the respective stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions with the teachings of Baker, Kagan and Privault to provide a more ordered display of the data by giving the user more control over the rotation of the 3D object in that a continuous rotation action may not allow a user to easily view the actual data the user is wanting to view and to communicate to the user that the anterior side of the rotated object is the object characterized by the larger size.

Claim(s) 7, 8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Cote et al. (US 8,963,921 B1).

Claim 7.  Baker, Kagan and Privault disclose the computing system of claim 1, but do not disclose wherein, for each rotational 3D object, an initial view of the respective rotational 3D object output by the processor comprises respective side views of the first a user first specifies a search term to retrieve and visualize data (P. 0039) and then displaying a 3D results image with nodes displayed (P. 0040), Following the sequence of movement (rotating, panning, zooming and flipping) of the three dimensional representation from Fig. 3A to 3D, Fig. 3D clearly shows a side view with components displayed on the right and left sides of the representation.  In the same field of invention, Cote discloses displaying the flashlight object from a side view (C. 6, L. 17-26, Fig. 4), the flashlight virtual object having a field of view that includes an inner cone that encloses an inner zone and an outer cone that encloses an outer zone, the inner zone and the outer zone disposed adjacent to, and on opposing sides of, a location where the inner zone and the outer zone meet (Claim 1) Cote clearly discloses a side view with each side of the flashlight virtual object disposed adjacent to, and on opposing sides of, a location where the zones meet.  Therefore, considering the teachings of Baker, Kagan, Privault and Cote, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein, for each rotational 3D object, an initial view of the respective rotational 3D object output by the processor comprises respective side views of the first and second components with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein, for each rotational 3D object, an initial view of the respective rotational 3D object output by the processor comprises  with the teachings of Baker, Kagan and Privault because the advantages of providing the nodes in Baker as halves of a whole displayed in side views are also accomplished via the linked nodes in Baker, therefore, the selection of the components as being two halves of a whole displayed in side views is seen as merely a design choice.

Claim 8.  Baker, Kagan and Privault disclose the computing system of claim 7, and Baker further discloses wherein, for each rotational 3D object, when the processor rotates the rotational 3D object in a first direction the user interface displays the first component in front of and at least partially obscuring the second component, and when the processor rotates the rotational 3D object in a second direction the user interface displays the second component in front of and at least partially obscuring the first component, rotating the 3D representation to view the search results from different angles (P. 0041, Fig. 3B-3D) As the 3D object is rotated to view the nodes from different views, as seen in Fig. 4, some nodes are partially obscured by other nodes. 

Claim(s) 15, 16 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 5 August 2021 have been fully considered but they are not persuasive. 

However, the combination of Baker, Kagan, and Privault fails to render obvious the features of Claim 1, because the combination fails to describe or suggest, "a processor configured to receive a first dataset and a second dataset, identify a plurality of values from the first dataset that represent changes to a first value within the first dataset over time and a plurality of values from the second dataset which represent changes in value to a second value within the second dataset over time, respectively, and generate a plurality of rotational three- dimensional (3D) objects each comprising a first component having a dynamic size representing a respective value of the first value from the first dataset and a second component having a dynamic size representing a value of the second value from the second dataset that corresponds to a same period of time as the respective value of the first value from the first dataset represented by the first component; and an output configured to display a two- dimensional (2D) view of the plurality of rotational 3D objects via a two-dimensional table chart within a user interface, where, for each rotational 3D object, the first and second components are displayed adjacent to each other such that corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions."


an output configured to display a two-dimensional (2D) view of the plurality of rotational 3D objects via a two-dimensional table chart within a user interface, where, for each rotational 3D object, the first and second components are displayed adjacent to each other such that corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions, wherein the processor is further configured to rotate each rotational 3D object about a respective stationary axis of rotation that is positioned in between the first and second components thereby creating different 2D views of the first and second components.

Baker discloses performing a search and displaying a three dimensional (3D) graph of nodes representing the search results, wherein the sizes of the nodes represent the number of data item hits in the underlying source.  A user is able to rotate the 3D graph and the 3D graph may be rotated to display a perspective such that the 3D graph appears to be two dimensional (2D).  Baker also allows a user to display a table of values representing the nodes of the 3D/2D graph.

Kagan discloses a similar interface for displaying 3D data graphs wherein the graphs provide indications of how the data represented by the graph changes over time.
Privault discloses displaying a graphical image with at least two opposing sides representing applications wherein the user may rotate the shape about an axis separating the two sides, and wherein one side is obscured when the opposing side is closed in the virtual field of view.  
It is important to note that Baker discloses a rotational view where one of the 3D nodes obscures another 3D node, and the relative sizes of the nodes may be compared (Fig. 4), but Baker does not disclose rotation about an axis or rotating the 3D nodes such that one 3D node completely obscures, or hides, another 3D node, and then rotating the 3D nodes such that the previously hidden node is in front of the 3D node that had obscured the hidden 3D node.  However, because the 3D nodes may be rotated in any manner, this rotational operation is within the scope of Baker.  Privault was combined with Baker simply for the limitations of rotating the 3D nodes of Baker about an axis wherein 3D nodes may be rotated to be in front of each other.

The applicant argues:
Up to this point, the Office has attempted to combine a myriad of references in an effort to render obvious the physical characteristics of the rotational 3D object of the present application. However, none of the references cited by the Office provide a viewer with a comparison of time-dependent changes to two data values from two different data sets, where the size of the first component in the 3D object corresponds to a first data value and a second of the second component of the 3D object corresponds to a second data value at a same period of time as the first data value represented by the first component. Thus, the combination fails to render obvious multiple the features of amended Claim 1.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In this case, The examiner has combined three references to reject the independent claims, and each reference discloses similar and overlapping features.  Therefore, the examiner believes that the number of references is not excessive.

The applicant argues:
the combination does not provide a plurality of rotational 3D objects. At best, the combination of references provides one object. Furthermore, 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner has provided sufficient motivations for the combination of references, including motivations taken from the references themselves.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177